Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 6-21) in the reply filed on July 20, 2022 is acknowledged. Claims 25-30 are withdrawn from further consideration. 
Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite since it is not clear what the recited amino acid refers to. Is the specific amino acid recited in claim 12 one of the amino acids in the “linear chain of amino acids” recited in claim 6? Independent claim 6 only recites a “linear chain of amino acids”, but does not recite a particular amino acid in the linear chain as performing a certain function in the method. Is the amino acid recited in claim 6 one of the amino acids in the “linear chain of amino acids” where the linear chain is “enzymatically treated” or cleaved with an enzyme to form the mixture of peptides? 
In claim 13, the “PENNYK” peptide is indefinite since it is not clear what this refers to. Is this a peptide of a certain sequence? If so, the sequence ID of the PENNYK peptide should be recited in claim 13 (i.e. SEQ. ID 1, SEQ. ID 2, etc.). 
On line 1 of claim 14, the phrase “wherein the amino acid is enzymatically treated” should be changed to –wherein the linear chain of amino acids is enzymatically treated—so as to use the same terminology as recited in claim 6. 
In claims 15 and 16, the abbreviation “USP” in the phrase “an average USP tailing value” is indefinite since it is not clear what this stands for. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birdsall (US 2017/0184555) in view of both Dimasi et al (US 2011/0033378) and Applicants’ admitted prior art in paragraph 0005 on page 2 of the specification.
Birdsall teaches of a method for analyzing a sample containing a negatively charged analyte. Birdsall teaches that the negatively charged analyte analyzed in the method is any molecule that carries a negative charge (claims 8-9), such as a protein, a peptide or an antibody (claim 6, see paragraph 0039 in Birdsall). The method comprises passing an acidic solution through a liquid chromatography-mass spectrometry system comprising a reversed phase liquid chromatography (RPLC) column in order to remove metal ion adducts from the system, applying a sample containing a negatively charged analyte, such as a peptide, onto the RPLC column in a mobile phase, performing chromatographic separation of the sample using RPLC, and analyzing the separated analyte (i.e. peptide) using mass spectrometry (claim 6). The acidic solution used to remove metal ion adducts from the system comprises a weak acid such as citric acid (claim 6, see paragraphs 0021, 0047 and 0054 in Birdsall). Birdsall teaches that the acidic solution may be introduced into the system via a mobile phase source or reservoir 110. In one embodiment, the acidic solution (i.e. citric acid) is introduced into the system as a mobile phase which is used for both removing metal ion adducts from the system and for subsequent chromatographic separation of the negatively charged analyte (i.e. peptide). In this embodiment, a sample containing the negatively charged analyte (i.e. peptide) is injected into the mobile phase containing the acidic solution (i.e. citric acid, claim 6), and then separated using RPLC (claim 6). Birdsall also teach that the acidic solution (i.e. citric acid) may be passed through the RPLC-mass spectrometry system prior to analyzing the sample so as to passivate the RPLC column and remove metal ion adducts from the system (claim 21). The mobile phase may also contain other components such as water or methanol (see paragraph 0079 in Birdsall, claim 20), and the RPLC-mass spectrometry system may comprise a UV detector (see paragraphs 0058 and 0066 in Birdsall, claim 6). See the abstract, Figure 1, paragraphs 0011-0015, 0021, 0034-0039, 0045, 0047, 0054, 0058, 0066 and 0079, and the claims of Birdsall. Birdsall fails to teach that the method can be used for peptide mapping by forming the sample containing the negatively charged protein/peptide analyte with the steps of reducing an intact protein to a linear chain of amino acids followed by enzymatically treating the linear chain of amino acids to produce a mixture of negatively charged peptides. 
Dimasi et al teach of a method for analyzing a sample comprising an intact protein (i.e. a monoclonal antibody, MAb, comprising a cysteine engineered CH1 domain, claim 10) for peptide mapping. The method comprises reducing an intact monoclonal antibody (i.e. a protein) to a linear chain of amino acids by denaturing the monoclonal antibody with a mixture of a phosphate buffer, NaCl and guanidine (claim 6). The linear chain of amino acids is then enzymatically treated with endopeptidase Lys-C (claims 6 and 14) in order to produce a mixture of peptides. The mixture of peptides is then analyzed using reverse phase HPLC and mass spectrometry with a UV detector (claim 6). See paragraphs 0002 and 0293 in Dimasi et al.
Similarly to Dimasi et al, Applicants admit in paragraph 0005 on page 2 of the instant specification that peptide mapping is known in the prior art, and peptide mapping conventionally comprises the steps of reducing an intact protein to a linear chain of amino acids followed by enzymatically treating the linear chain of amino acids at specific amino acid residues to produce a mixture of peptides. The mixture of peptides is then commonly analyzed using reverse phase liquid chromatography (RPLC) and mass spectrometry. See paragraph 0005 on page 2 of the instant specification. 
Based upon the combination of Birdsall and both Dimasi et al and Applicants’ admitted prior art in the instant specification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Birdsall for peptide mapping by forming the sample containing the negatively charged protein/peptide analyte with the steps of reducing an intact protein to a linear chain of amino acids followed by enzymatically treating the linear chain of amino acids to produce a mixture of negatively charged peptides since Birdsall teaches that the negatively charged analyte analyzed in the method using both RPLC and mass spectrometry can be a protein, peptide or antibody, and both Dimasi et al and Applicants’ admitted prior art teach that such negatively charged peptides are conventionally produced for peptide mapping by the steps of reducing an intact protein to a linear chain of amino acids followed by enzymatically treating the linear chain of amino acids to produce a mixture of negatively charged peptides that can be further analyzed with RPLC and mass spectrometry. 
With regards to claims 11, 13 and 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Birdsall for peptide mapping of a synthetic or recombinant protein, a PENNYK peptide having a specific sequence, or a peptide and a deamidated species of the peptide since Birdsall teaches that the method may be used to analyze any negatively charged protein, peptide or antibody, and therefore, one of ordinary skill in the art would expect that the method taught by Birdsall to be effective at analyzing any negatively charged synthetic or recombinant protein, negatively charged PENNYK peptide having a specific sequence, or a negatively charged peptide and a deamidated species of the peptide. With regards to claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one of aspartic acid, glutamic acid or iso-aspartic acid as the amino acids in the peptide analyzed in the method taught by Birdsall since Birdsall teach that the proteins, peptides or antibodies analyzed in the method are negatively charged, and each of aspartic acid, glutamic acid, and iso-aspartic acid are negatively charged amino acids that would confer a negative charge to a protein or peptide containing them. With regards to claims 15-16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect the chromatographic performance of the method taught by Birdsall to be the same as the parameters recited in claims 15 and 16 since the steps of the method for chromatographic separation (i.e. RPLC using a mobile phase containing a weak acid such as citric acid) taught by Birdsall are the same as the steps used in the instant invention. With regards to claims 18-19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a concentration of citric acid in the mobile phase taught by Birdsall which is between 1 and 10 ppm, specifically 1 ppm, since where the general conditions of a claim are taught in the prior art, it is not inventive to discover the optimum or workable ranges for a result effective parameter, such as a concentration of a reagent to use in a chemical analysis method, using routine experimentation. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Poll et al (US 4,909,941) who teach of a mobile phase for separating proteins using reversed phase HPLC containing citric acid. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 12, 2022